 Case 19-23942     Doc 46   Filed 11/26/19 Entered 11/26/19 10:35:28             Desc Main
                              Document     Page 1 of 1




                                         Certificate Number: 05781-ILN-DE-033751246
                                         Bankruptcy Case Number: 19-23942


                                                        05781-ILN-DE-033751246




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on November 25, 2019, at 7:23 o'clock PM PST, Sam
Buchbinder completed a course on personal financial management given by
internet by Sage Personal Finance, a provider approved pursuant to 11 U.S.C.
111 to provide an instructional course concerning personal financial management
in the Northern District of Illinois.




Date:   November 25, 2019                By:      /s/Allison M Geving


                                         Name: Allison M Geving


                                         Title:   President
